 Fill in this information to identify the case:

 Debtor 1                  Adelbert Ron Kindred
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:             Eastern         District of          Michigan
                                                                                           (State)
 Case number                                      19-40185-PJS




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                         12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Summit Funding, Inc.                                               Court claim no. (if known):                       6-1

Last four digits of any number you use to                                                            Date of payment change:
identify the debtor's account:                                                     9369              Must be at least 21 days after date of       07/01/2020
                                                                                                     this notice



                                                                                                     New total payment:
                                                                                                     Principal, interest, and escrow, if any $1,360.92

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:         $513.04                                    New escrow payment:            $512.38

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                     %                New interest rate:                               %

                         Current principal and interest payment                $                     New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:               $                                    New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                    Page 1
          19-40185-pjs
PmtChgForm1215                            Doc 55           Filed 05/27/20                 Entered 05/27/20 06:22:56                     Page 1 of 8
4445-N-0046
Debtor 1                                       Adelbert Ron Kindred                            Case Number (if known)            19-40185-PJS
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ Mukta Suri                                                                       Date      05/21/2020
       Signature


Print:             Mukta Suri                                                              Title    Authorized Agent for Summit Funding, Inc.
                    First Name            Middle Name             Last Name


Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                               Page 2
          19-40185-pjs
PmtChgForm1215                         Doc 55          Filed 05/27/20               Entered 05/27/20 06:22:56                Page 2 of 8
4445-N-0046
                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF MICHIGAN
                                         DETROIT DIVISION

IN RE:                                                      §
                                                            §      CASE NO. 19-40185-PJS
ADELBERT RON KINDRED                                        §
     DEBTORS                                                §
                                                            §
                                                            §      CHAPTER 13


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before May 27, 2020 via electronic notice unless otherwise stated.

Debtor               Via U.S. Mail
Adelbert Ron Kindred
3242 Janet
Warren, MI 48092


Debtors' Attorney
James P. Frego, II
Frego & Assc.-The Bankruptcy Law Office
23843 Joy Road
Dearborn Heights, MI 48127

Chapter 13 Trustee
David Wm Ruskin
26555 Evergreen Rd Ste 1100
Southfield, MI 48076-4251


                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri
                                                      Authorized Agent for Summit Funding, Inc.
                                                      Bonial & Associates, P.C.
                                                      14841 Dallas Parkway Suite 425
                                                      Dallas Texas 75254
                                                      Email: POCInquiries@BonialPC.com
                                                      (972) 643-6600




   19-40185-pjs
PAYMENT            Doc
        CHANGE NOTICE     55 Filed
                      - CERTIFICATE    05/27/20
                                    OF SERVICE             Entered 05/27/20 06:22:56              Page 34445-N-0046
                                                                                                          of 8
                                                                                                     PmtChgCOS_0001
19-40185-pjs   Doc 55   Filed 05/27/20   Entered 05/27/20 06:22:56   Page 4 of 8
19-40185-pjs   Doc 55   Filed 05/27/20   Entered 05/27/20 06:22:56   Page 5 of 8
19-40185-pjs   Doc 55   Filed 05/27/20   Entered 05/27/20 06:22:56   Page 6 of 8
19-40185-pjs   Doc 55   Filed 05/27/20   Entered 05/27/20 06:22:56   Page 7 of 8
19-40185-pjs   Doc 55   Filed 05/27/20   Entered 05/27/20 06:22:56   Page 8 of 8
